R-909

                   THEATTORNEY                   GENERAL
                             OF       TEXAS
                             Auwrx~     11.-a
PRICE   DANIEL
.4TTORNEYGENERAL    *

                                  December 3. 1947

       Hon. LaVern I. McCann               Oplalon lo. v-437
       County ,Attorney
       Hockley County                      Rer   Tsability   of lend
       Levelland,  ‘T,ex~                        purchased fop a coun-
                                                 ty poor farm but prer-
                                                 eatly I~eaae& or rented
                                                 to tn-ird pertlea
       Dear Madsmr
                   You have requested a~ opinion from this De-
       partment ila to the taxability  of certMn land owned by
       Eockley County.    Your request adviser us’oi’the  follow-
       ing iacts :
                    G”Ia 1928 Bockleg County bought a
              labor of’ land containing    177 scpea, i~or
              a County Poor Farm.     There is not~rnd
              never has bean any~‘htieM OS tmprooementa
              on the farm.     The lend has been l,eesed
              and rented for agrloultural,    pumoaea and
              also l,es,aed to dn o,iP company for the de-
              velopment .and prod,ucti.on of oil: and at
              this time there are three ,produclng oil
              wells on the farm.     All the Income deriv-
              ed from the land In question,     whether
              from egrlculture    or 011 production,   has
              been turned into the Genersl Charity Fund
              of the County and has never been used for
              any other purpose.
                        “The farin la located in the~Level-
               land Independent Sohool District     and has
               been placed, on the 1947 tax ,rolla of the
               District.     The County end S&o,01 are rux-
               ioua to know their legal ,poaition Yn the
               mstter and the taxes will be paid or the
               farm will be removed fMm the dlatHct*r
               tex,rolls    8a soon lo an oplaiou orn be had
               from your d spa rtment ’l




                   “The property. of cout&thes . ., . ow~ff, end
       hold   only for public ,pmoaea    . . .” is dmol utely
H0n. LeVera I. McCann - Page 2       (V-447)


exempt from taxation by virtue of Article           XI, Section 9
of the Conatitutlon       of the State of Texas.       hphaaea
added throughout this opinion).          A. & M. Consolidated
School Dlatrict      v. City of Bryan, Texas, 143 T 348184      .
  . 0      1 914    Likewise,   i              to the power'con-
ferred by Ariicle VIII,, Se%?%s??fethe             Constitution
  I,
( * * . but the Legislature         may, by general lawa, exempt
from taxation public property used ,.for public purpoaea.
        "), the Legislature     ensoted, Section 4 of Article
i140; V.C.S.,      exempting wall property;     whether real or
personal,     belonging exclusively     to this State, or an
  olitical    subdlvlalon   thereof.   . .'I This, pravls-37---L
                                                               on
  een held olleiatfve     as 'an exercise    of all the power
the Leaislature      had. * valid to that extent. and‘deolara-
tory o? an exemption for "public property used for plb-
lit purposes.      . . .I' City of Abilene v. S?%'i%, 113
S. W. (2) 636.       Seotlon 6 of Article     7150, V.d.S. reads
88 follows:
           *Poor-houaea .--All  landa, houses and
     other buildings   belonging to any county,
     precinct  or town, used exclualvely   for the
     support or accomodation of tha., poor.8
           Thus it is appsrent that if the county had
accomplished its initial   purpose of establishing  a poor
farm on the land here Involved,    said land would no8 ba
exempt from taxation.    The question is whether the
present leasing and renting of the land to third partlea
prevents its coming within any of the various categories
of exemption above set ,out.
            We are not advised as to whether or not Hockley
County still    plans to utilize    the land for a poor Sam.
If, in fact,    there has been no abandonment of the puapoae
for which the land was orlalnalls        bouaht. it is tax ex-
empt . City &AE;kene       V* State.-11     S.li;, (2) 631; State
v. City of B             161 S.W. (2) 324. We enclose scope
of Opinion OJi2cIb 0; thla Department,       which diseussea
these casea in detail     in connection with a consideration
of the tax exemption of certaln~ olty property.          Likewise
this opinion atates and adheres to tha convene ~of the
rule: I-e.,   tax exemption oannot be accorded property
whloh la not used for public purposes or held in further-
ance of a present intention      t,o ~devote said property to 8
speaific   public purpose even, though the public is benefit:
ed lndlreotly    through funds derived from the property.
The Opinion also, distlngulahea      the cases ,which have dealt
with situations     in which the, property stood aa a aubsti-
Hon. LsVern I.   McCann. - Page 3    (V-447)

tute for a special fund from the fact situation       there
under consideration   In which the’ property was held for
the benefit  of a park fund.    We view the dlstlnctlon
there dlvwn as applicable    to the facts of thla oaae,
and you are therefore   advised that if Hockleg County no
longer holds the land for a apeclfic     public purpose, it
Is subject to taxation.    Seotlon 6 of Article    7150, pre-
viously quoted, does not change this result.       Even If
the language of this section were construed to include
the revenue derived from county-owned income producing
property and used exclusively    for the support of the
poor, (and we do not think this construction      the cor-
root one), such Inclusion would be an attempt to exempt
public property regardless    of its use and ineffective
br reason of beinn in excess of the exemntive Dowers~
cbnferred by Article VIII, Sectby      2. City of- Abllene
v. State, 113 S.W. (2) 631.
             Of course a determination    of the exemption
atatus of the land owned by the county has no effect
on the taxation of the estate held by the owners of the
011 lease; for “since the ordinary form of oil and gea
lease passes to the lessee an Interest       in real property,
he Is iiable      for the tax thereon to the extent of the
           31 Tex. Jur. a 452 and authorltiea     cited there-
       Therefore,    the ownera of the 011 lease from the
cointy are liable      for aid hold their estate subject to
all taxes imposed on their estate by the State, county,
School District,      and any other taxing unit having jurls-
diction   to impose a tax thereon.
                        SUMMARY
           Land purchased for a county poor farm
     is exempt from taxation If there has been
     in fact no abandonment of the Intention         to
     use the land for auoh purpose even though
     Dart of the land la Dresentlv leased for
     ig&ultural    purpose; and pa& for the pro-
     duotion of oil.     City of Abllene v. State,
                   631; State v. City       f Beaumont,
     2: ix*.  .     344.   If  there Is  n:  present
     Intention  to devote the property to a specific
     public purpose, the fact revenue derived from
     the property goes to the General Charity Fund
     of the county is not sufficient      to exempt the
     land from taxation.      Opinion o-4285.     The
     estate created by the 011 lease from the ooun-
     ty ia subject to taxation by the State, OoUnty,
Hon. LaVern I. McCann - Page    4 (v-447)


     School Matrict     and any other taxing unit
     having jurisdiction    to impose a tax thereon;
     and the lessee Is liable    for such taxes to
     the extent of the grant.      31Tex. JUP. @
     452.
                             Yours very truly
                        ATTORNEY
                               GENERALOF TEXAS


                        BymMW                   CrW
                                          Assistant


                         APPROVRD:

                         %z-    cz4LL-J
                         ATTORNEY
                                GENERAL